United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 07-2337
                                   ___________

G. W. Delaney; Phyllis Delaney,           *
                                          *
              Appellants,                 *
                                          *   Appeal from the United States
       v.                                 *   District Court for the
                                          *   Western District of Arkansas.
Gary Ashcraft, Chief of Police in his     *
official & individual capacities,         *   [UNPUBLISHED]
                                          *
              Appellee,                   *
                                          *
Rebecca Reid, Nurse, in her official and *
individual capacities; Triad Hospital,    *
Inc.,                                     *
                                          *
              Defendants,                 *
                                          *
Larry Sanders, Sheriff, in his official & *
individual capacities; Robert Jester,     *
Chief of Police Mt. Pine, AR in his       *
official and individual capacities; City *
of Hot Springs, Arkansas; City of         *
Mountain Pine, Arkansas; Michael          *
Smith, in his official and individual     *
capacities; Paul Norris, Detective in his *
official and individual capacities;       *
Steve Oliver, Prosecuting Atty, in his *
official and individual capacities;       *
National Park Medical Center;             *
Sentinel-Record Newspaper;                *
Kindercare Learning Center; Connie        *
Scott, in her official & individual       *
capacities; Lucett Merworth; Shelia          *
Steir; Debbie Ellsworth; Paulette Keith;     *
Willie Perkins; Diane Browning;              *
George Browning; Angela Browning;            *
Berneita Sargent; Michael Burton;            *
Claudia Burton; David Burton; Becky          *
Miller, Court Clerk, Warren County,          *
Kentucky, in her official and individual     *
capacities; Shelia Warwick, Court            *
Clerk, Warren County, Kentucky, in her       *
official and individual capacities; Sonja    *
Unknown, Court Clerk, Warren County,         *
Kentucky, in her official and individual     *
capacities; Cpl Randall Titsworth, in        *
his official and individual capacities;      *
City of Bowling Green; Floyd Emerson,        *
General Manager, Sentinel Record             *
Newspaper; Randall Fale, CEO, Saint          *
Joseph’s Mercy Health Center; Faith          *
Fields, Executive Director, Arkansas         *
State Board of Nursing; Pat Goad,            *
Warren County Circuit Clerk, Warren          *
County, Kentucky, in her official and        *
individual capacities; John Hall,            *
Attorney, Arkansas; Olivia Hazel,            *
Court Clerk, Warren County, Kentucky,        *
in her official and individual capacities;   *
Jerry Mabry, CEO, National Park              *
Medical Center; Amy Hale Milliken,           *
County Attorney, Warren County,              *
Kentucky, in her official and                *
individual capacities; Bill Waltrip,         *
Chief of Police, Bowling Green,              *
Kentucky; Arkansas Democrat-Gazette;         *




                                             -2-
Arkansas State Board of Nursing; Phil    *
Kimbel; Knowledge Learning               *
Corporation; Sisters of Mercy Health     *
System; St. Joseph’s Mercy Health        *
Center,                                  *
                                         *
             Appellees.                  *
                                    ___________

                              Submitted: October 1, 2008
                                 Filed: October 7, 2008
                                  ___________

Before MURPHY, BYE, and BENTON, Circuit Judges.
                           ___________

PER CURIAM.

       G.W. Delaney and Phyllis Delaney (the Delaneys) appeal following the district
court’s1 adverse grant of summary judgment to the last remaining defendants in their
civil-rights lawsuit. We reject as meritless the Delaneys’ various challenges to the
district court’s well-reasoned determination that there were no trialworthy issues on
the constitutional, conspiracy, and state-law claims against Detective Paul Norris, see
Smith v. Insley’s Inc., 499 F.3d 875, 879 (8th Cir. 2007) (summary judgment standard
of review); and the Delaneys have waived all other claims by not addressing them in
their opening brief, see K.D. v. County of Crow Wing, 434 F.3d 1051, 1055 n.4 (8th
Cir. 2006). Accordingly, we affirm. See 8th Cir. R. 47B.
                         ______________________________




      1
        The Honorable Robert T. Dawson, United States District Judge for the Western
District of Arkansas, adopting the report and recommendations of the Honorable
Barry A. Bryant, United States Magistrate Judge for the Western District of Arkansas.


                                          -3-